208 Ga. 510 (1951)
67 S.E.2d 578
WILSON et al.
v.
STATE HIGHWAY DEPARTMENT OF GEORGIA et al.
17610.
Supreme Court of Georgia.
Argued October 8, 1951.
Decided November 13, 1951.
*511 George D. Anderson, H. C. Schroder, and Luther C. Hames, for plaintiffs in error.
Eugene Cook, Attorney-General, W. V. Rice, Assistant Attorney-General, Willingham, Cheney, Hicks & Edwards, and J. G. Roberts, contra.
DUCKWORTH, Chief Justice.
After an award by assessors in a condemnation proceeding had been made, and the condemnor, being dissatisfied with the award, had entered an appeal thereto within 10 days thereafter, the condemnees made a motion to dismiss the appeal, and the exception here is to the refusal of the court to dismiss the same. The Supreme Court is without jurisdiction. Code (Ann.), §§ 2-3704, 2-3708 (Constitution of 1945; Ga. L. 1945, pp. 43, 44). The question of whether or not the condemnor properly tendered the amount of the award before entering the appeal does not make a question for decision within the jurisdiction of this court. Nor does the allegation of estoppel by reason of a judgment decreeing fee-simple title to be in the condemnor make a question involving title to land and within the jurisdiction of this court. Andrews v. Sims, 151 Ga. 53 (105 S.E. 641); H. G. Hastings Co. v. Southern Natural Gas Corp., 173 Ga. 212 (159 S.E. 853).
Transferred to the Court of Appeals. All the Justices concur, except Hawkins, J., who is disqualified.